Citation Nr: 0902001	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic disability 
of the left hand.

2.  Entitlement to service connection for chronic disability 
of the left index finger.  

3.  Entitlement to service connection for frostbitten hands 
and feet.

4.  Entitlement to service connection for dental problems.

5.  Entitlement to an effective date earlier than November 3, 
2006, for service connection for residuals of an injury to 
the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to 
September 1967.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.

The issues of service connection for chronic disability of 
the left hand, service connection for chronic disability of 
the left index finger, service connection for frostbitten 
hands and feet and service connection for dental problems are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to non-service 
connected pension in January 1976.

3.  An April 1976 rating decision denied entitlement to non-
service connected pension.  The veteran did not appeal.

4.  The veteran filed a claim for service connection for 
residuals of an injury to the right hand on November 3, 2006.

5.  The veteran did not raise the claim of entitlement to 
service connection for an injury to the right hand at any 
time earlier than November 3, 2006.


CONCLUSION OF LAW

An effective date earlier than November 3, 2006, for the 
grant of service connection for residuals of an injury to the 
right hand is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.


The veteran filed a claim for service connection for 
residuals of an injury to the right hand in November 2006.  
By a rating decision dated May 2007, the veteran was granted 
service connection for residuals of an injury to the right 
hand and assigned a 30 percent disability evaluation 
effective November 3, 2006, the date the veteran filed his 
claim for service connection for injury to the right hand.

A review of the claims folder shows that the earliest 
communication from the veteran that could possibly be 
construed as a claim of entitlement to service connection for 
residuals of an injury to the right hand was received in 
January, 1976, when the veteran submitted an application for 
non-service connection pension.  While the veteran has argued 
that his effective date should be in September 1967, the date 
of his release from service, the Board also notes that in 
March 1976, a VA examination contains the first medical 
evidence of record post-service that referred to any issues 
with the veteran's right hand.  The Board has considered 
whether his 1976 claim for pension should have been 
considered a claim for compensation at the time.  For the 
reasons to be discussed below, however, an effective date 
prior to November 3, 2006, is not warranted for the award of 
compensation.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a) (West 2002).  A claim is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008); Brannon 
v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2008); Servello, 3 Vet. 
App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word 'specifically,' and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the United States Court of 
Appeals for Veterans Claims' precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 
3.155(c) further provides that when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

However, according to the United States Court of Appeals for 
Veterans Claims (Court), 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (§ 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service-
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
compensation.

Review of the record does not indicate the veteran filed a 
compensation claim for residuals of an injury to the right 
hand prior to November 3, 2006.  The veteran's first claim 
for compensation or pension was received in January 1976 and 
was for non-service connected pension.  In January 1976 a VA 
Form 21-526, 'Veteran's Application for Compensation or 
Pension,' was received, but the veteran listed no 
disabilities under 'diseases or injuries for which claim was 
made', as the veteran only appeared to be seeking pension at 
that time.  In addition, the areas to list any treatment in 
service, any civilian treatment or any other persons who knew 
about the claimed disability were either crossed out or left 
completely blank.  The veteran gave no indication on the 
claims form that he was seeking compensation on any basis for 
residuals of an injury to the right hand.  Additionally, as 
already noted above, medical treatment for a disability, 
without an intent expressed by a claimant to seek benefits 
based on that disability does not constitute an informal 
compensation claim.  See MacPhee v. Nicholson, 459 F.3d 1323 
(Fed. Cir. 2006).

The Board is cognizant of 38 C.F.R. § 3.151, which states, in 
pertinent part:

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit. 38 C.F.R. § 3.151 (2008).

However, the Court has noted that the use of the word 'may' 
in 38 C.F.R. § 3.151 indicates the Secretary may use 
discretion in applying this regulation to individual cases, 
and 'is not automatically required to treat every 
compensation claim as also being a pension claim or vice 
versa.'  Stewart v. Brown, 10 Vet. App. 15, 18 (1997); see 
also Howard v. Principi, 18 Vet. App. 283 (2004) (affirming 
Stewart).  The facts in Stewart are very similar to the facts 
currently before the Board; in Stewart, the veteran filed a 
1970 application for pension in which the portions pertaining 
to filing for compensation were left blank.  He later 
asserted the 1970 pension claim should also have been 
accepted under 38 C.F.R. § 3.151 as a service connection 
claim for post-traumatic stress disorder (PTSD).  However, 
the Court in Stewart found that in the absence of clear 
intent on the part of the veteran to file a service 
connection claim, VA did not err in failing to consider such 
a claim.  Id. at 19. Likewise in the present case, the 
veteran has not pointed to anything within the January 1976 
pension claim that suggests any intent on the part of the 
veteran to file for service connection or compensation under 
38 U.S.C. § 1151.  

Upon review of the 1976 application, the Board finds no clear 
intent, on the part of the veteran, to request entitlement to 
service connection for residuals of an injury to the right 
hand.  Portions of the application pertaining to the filing 
for compensation were crossed out, and there was nothing 
appearing in the application that would suggest to the RO 
that it was reviewing a claim for entitlement for service 
connection for residuals of an injury to the right hand.  The 
application contains no statement by the appellant offering a 
link between his claimed right hand disability and active 
service.  In addition, VA found no medical evidence that 
indicated a chronic disability, citing no loss of motion of 
the right hand, although the veteran tried to limit flexion 
of his fingers as reflected in a March 1976 VA examination 
report.  Upon distraction the veteran was found to be able to 
flex his fingers to a normal range, although alleging 
weakness.  In summary, there was nothing in the January 1976 
application which VA could construe as "evidencing a belief 
in entitlement" to compensation for residuals of an injury 
to the right hand.  38 C.F.R. § 3.1(p).  Therefore, VA is not 
required by 38 C.F.R. § 3.151 to accept the January 1976 non-
service connected pension claim as a claim for compensation.

Furthermore, even if the veteran had filed a compensation 
claim in 1976, the Board could not award an earlier effective 
date under the governing statutes and regulations, see 38 
U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2), because evidence 
necessary to award service connection, i.e., sufficient to 
support a factual finding of the presence of a chronic 
disability, was not in the record prior to the veteran's 
November 3, 2006 claim, the effective date of the award for 
service connection for residuals of an injury to the right 
hand.  

The January 1976 pension claim led to an April 1976 rating 
decision, which denied the veteran's claim for non-service 
connection pension, and which took into consideration the 
March 1976 VA examination.  As that decision is final, 
neither the January 1976 pension claim nor the March 1976 VA 
examination report can be used as the basis for the effective 
date of the grant of service connection in the May 2007 
rating decision.

Thus, the effective date cannot be earlier than November 3, 
2006, the date of the receipt of his claim.  See 38 C.F.R. 
§ 3.400.  The veteran had not communicated intent to file a 
claim for service connection for residuals of an injury to 
the right hand at any time before November 3, 2006.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than November 3, 2006, 
for the grant of service connection for residuals of an 
injury to the right hand must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

By a December 2006 letter, the claimant was notified of the 
evidence and information necessary to substantiate the claim 
for service connection, including what VA would seek to 
provide and what the claimant was expected to provide.  He 
was also notified of the specific information required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  The issue of the effective date to be assigned was 
raised by the veteran in a notice of disagreement.  The Board 
notes that VAOPGCPREC 8-2003 held that, if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. Nonetheless, the veteran was also provided 
Section 5103(a) notice concerning the effective date issue by 
a letter in September 2007.  The Board concludes that the 
requirements of Section 5103(a) have been met.

The Board also concludes that VA has met its duty to assist 
the claimant in substantiating his claim.  Evidence 
concerning the service connection claim was obtained, and the 
veteran has not specified any evidence concerning the 
effective date issue that has not been obtained.




ORDER

Entitlement to an effective date prior than November 3, 2006, 
for the grant of service connection for residuals of an 
injury to the right hand is denied.


REMAND

The veteran testified during his October 2008 hearing that he 
has received treatment in the past from VA Medical Center 
(VAMC) Northport regarding his frostbite.  There are also 
some VA treatment records contained in Social Security 
Administration disability documents that show he has received 
treatment at VA Northport for various other medical issues.  
The veteran's claims file appears devoid of such complete 
sets of records directly from VA Northport and these VA 
treatment records, as well as any others, should be obtained.  

The veteran has also testified as to treatment for his left 
hand and fingers, dental trauma and frostbite in service.  
While the veteran's service treatment records reflect some of 
the alleged dental work, it is not clear if all of the 
veteran's service treatment records have been obtained.  38 
U.S.C.A. § 5103A(b)(3) (West 2002) requires that VA continue 
any attempts to get federal records until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  If the records are unavailable, VA must 
notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e) (2008).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


The veteran alleges he developed frostbite as a result of 
exposure to cold weather in service, and there is an 
indication that he was exposed to cold weather for extended 
periods of time while serving in duty locations such as Maine 
and Newfoundland.  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  Therefore, the Board 
finds that the veteran should be afforded a VA cold injury 
protocol examination with a nexus opinion to determine 
whether his claimed frostbitten hands and feet are related to 
his military service.

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered 
disabling conditions, but may be considered service connected 
solely for establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination will 
be made as to whether it is due to a combat wound or other 
service trauma, or whether the veteran was interned as a 
prisoner of war (POW). 38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment. 38 
C.F.R. § 17.161(c).

Although the veteran has perfected an appeal as to a claim 
for service connection for dental problems, the U.S. Court of 
Appeals for Veterans Claims has specifically held that a 
claim for service connection for a dental disorder is also a 
claim for VA outpatient dental treatment.  See Mays v. Brown, 
5 Vet. App. 302 (1993).

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one- 
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 
17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 
Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) 
(2008).

The veteran filed a claim for dental problems in November 
2006.  He testified during his October 2008 hearing that he 
got into an altercation in service in Newfoundland and was 
kicked in the mouth, after which he went to sick bay and 
received dental treatment for his left front tooth including 
a pin and a replacement tooth.  He testified that the 
procedure caused problems with his other teeth falling out, 
because of the holes drilled in there.  Service treatment 
records do show dental treatment in 1965 and 1966 including 
what appears to be pins and resin involving a tooth 
replacement, but it is unclear whether such was due to 
trauma.  

Dental treatment records since his period of active duty are 
also absent from his file.  On remand, the RO should obtain 
complete information from the veteran regarding any dental 
treatment obtained since separation from service, as well as 
the health care providers that have provided treatment for 
his left hand and fingers and frostbitten hands and feet, and 
should associate any records not already obtained with the 
record on appeal.

In light of the above evidence, the veteran should be 
afforded a comprehensive dental examination in order to 
determine whether he has residuals of dental trauma, as well 
as any missing teeth that have not been replaced that were 
likely extracted due to disease or pathology.  See 38 
U.S.C.A. § 5103A(d).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from the VAMC Northport and any 
other VA facility the veteran identifies 
from 1967 to present.

2.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or 
examined him for his left hand and finger 
disabilities, claimed frostbite and dental 
problems since discharge from service.  
After obtaining any necessary 
authorization, the RO should request 
copies of the records of such identified 
treatment or examinations which are not 
currently of record.

3.  Please contact the National Personnel 
Records Center (NPRC) and any other 
appropriate location, to request the 
veteran's complete service treatment 
records for all periods of active service.  
If no more records are located, please 
indicate via a formal finding that it is 
reasonably certain that such records do 
not exist and that further efforts to 
obtain those records would be futile.  

4.  The veteran should be afforded an 
appropriate VA dental examination to 
determine the nature and etiology of any 
chronic dental disorders, to include 
residuals of an injury to front teeth or 
loss of teeth.  It should be specifically 
noted whether any dental condition found 
is at least as likely as not related to 
any trauma or injury sustained while he 
was on active duty.  The veteran's claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner must opine whether it is at least 
as likely as not that the veteran 
currently exhibits any chronic mouth 
disorder which is related to service.  The 
examiner should specify in the report that 
the claims file has been reviewed and 
should address the veteran's contentions 
and dental history.  The examination 
report should be typewritten.

5.  The veteran should be afforded an 
appropriate VA cold injury protocol 
examination to determine the nature and 
etiology of the veteran's residuals of 
claimed frostbitten hands and feet.  With 
respect to any diagnosed disability, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any disability is medically related 
to the veteran's active military service.  
All necessary special studies or tests are 
to be accomplished.  The entire claims 
file and a copy of this remand must be 
made available to the designated examiner, 
and the examination report should include 
a discussion of the veteran's documented 
medical history and assertions.

6.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


